Citation Nr: 0609805	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  98-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to May 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded the veteran's case to the RO in December 
2000 for development of the record.  The case was returned to 
the Board in February 2006 for appellate consideration.


FINDINGS OF FACT

1.  A stressor supporting the diagnosis of PTSD has not been 
corroborated; the veteran did not serve in combat.

2.  The veteran does not have PTSD.  

3.  Schizophrenia was not manifest during service or within 
one year of separation, and the veteran's current psychiatric 
disorder is not related to his service.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).

2.  Schizophrenia was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506). The failure to address the effective 
date or evaluation elements is harmless as the claims are 
denied.
 
In the present case, the veteran's claim was received long 
before the enactment of the VCAA.

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board concludes that the veteran has been informed of 
the evidence necessary to substantiate his claim.  A 
Statement of the Case, issued in May 1998, provided notice 
to the veteran of the evidence necessary to support his 
claim.  Supplemental statements of the case dated in May 
1999, July 2000, June 2003, November 2003, and September 2004 
also provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.  

Moreover, letters dated in May 1998, February 2001, June 
2001, August 2002, July 2003, August 2003, and December 2003 
also instructed veteran regarding the evidence necessary to 
substantiate the claim and requested that he identify 
evidence supportive of the claim.  

Additionally, the Board's remand of December 2000 apprised 
the veteran of the evidence necessary to support his claim.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has undergone VA examinations.  VA has also 
obtained records from the Social Security Administration.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

Service connection may be granted for psychosis if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).




	PTSD

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

In the present case, an August 1984 letter from D.W.H., M.D. 
indicates a diagnosis of PTSD, delayed.  Dr. H. did not 
provide any underlying basis for the diagnosis.  A June 1998 
letter from N.S.X., M.D. notes that the veteran's history 
indicated that he did not have psychiatric problems until he 
developed PTSD symptoms following  his service in Vietnam, 
and that he subsequently developed schizophrenic symptoms.  
Dr. X. failed to discuss the underlying rationale for his 
opinion.  The Court has clearly established that merely 
conclusory statements or those without reasoning may be 
accorded little probative value or may be viewed as not 
competent in certain circumstances.  Mauerhan v.Principi, 16 
Vet. App. 436 (1992).  A mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

However, a VA examination conducted in July 2004 did not 
result in a diagnosis of PTSD.  In fact, the examiner, upon 
review of the claims folder and examination of the veteran, 
concluded that the veteran had no PTSD symptoms and that a 
diagnosis of PTSD was not justified.  He noted that the 
veteran had not complained of symptoms typical of PTSD, and 
that he did not report being exposed to any stressors during 
his time in Vietnam.  

While there is a conflict as to the veteran's psychiatric 
diagnosis, the Board concludes that the opinion of the VA 
examiner is far more convincing than the references to PTSD 
contained in the private physicians' statements.  Those 
records fail to fully discuss the underlying basis for a 
diagnosis of PTSD and do not identify a stressor that 
resulted in a diagnosis of PTSD.  On the other hand, the July 
2004 VA examiner concluded that the veteran did not have PTSD 
after a complete review of the record and a psychiatric 
evaluation.  The more probative evidence establishes that the 
veteran does not have PTSD, therefore, service connection 
cannot be granted.

Moreover, a stressor has not been verified.  The veteran's DD 
Form 214 reflects that he received no decoration or award 
indicative of participation in combat, and there is no other 
corroborating evidence of the veteran's participation in 
combat.   Therefore, as set forth above, the veteran's 
statements are not sufficient by themselves to establish that 
a claimed stressor occurred.  

The veteran has not provided any credible supporting evidence 
of his alleged stressors.  In fact, the service department in 
March 2001 indicated that the information provided by the 
veteran was insufficient to allow verification of his claimed 
stressors.  Although an August 2002 letter advised the 
veteran that more specific information was required, no 
further evidence pertaining to the claimed stressors was 
provided.  Thus, this critical element necessary to establish 
service connection for PTSD is also absent.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



      Schizophrenia

The Board has also concluded that service connection for 
schizophrenia is not warranted.  Available service medical 
records are negative for any diagnosis, complaint, or 
abnormal finding pertaining to the veteran's psychiatric 
health.  On discharge physical examination in May 1969, the 
veteran reported nervous trouble.  The examiner noted that 
such report was related to a car accident while the veteran 
was in service.  The veteran was found to be psychiatrically 
normal and qualified for discharge.

The first evidence of psychosis dates to May 1972, three 
years after the veteran's discharge from service.  Medical 
providers have consistently diagnosed schizophrenia since 
that time.  Dr. X. has indicated his belief that the 
veteran's schizophrenia is related to traumatic events in 
service.  However, as noted, the veteran was psychiatrically 
normal on discharge from service, and Dr. X. did not discuss 
the underlying rationale for his opinion relating the 
veteran's schizophrenia to events in service.  The statement 
is conclusory and of little value.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Board also notes that the 
appellant has reported that he was a civil war veteran during 
testing in November 1989.  The Board finds that the veteran 
is not a reliable historian and a medical opinion based upon 
an unreliable history is equally unreliable.

The grant of service connection requires competent medical 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The evidence 
establishes that the veteran's current schizophrenia is not 
related to any incident of service.  The veteran is a 
layperson, and his own opinion regarding onset or cause is 
not competent.  The Board also notes that the record contains 
various lay statements concerning the veteran's behavior 
after his return from service.  While the individuals making 
such statements are competent to relate their observations, 
they are also not competent to render opinions regarding 
onset and cause of the veteran's schizophrenia.  

The medical evidence clearly establishes that the veteran 
first received treatment for a psychiatric disorder in May 
1972.  Although Dr. X. has suggested that the veteran's 
schizophrenia is related to traumatic events during service, 
there is no indication in the record that the veteran was 
exposed to traumatic events during service, or that he 
suffered from the manifestations of schizophrenia during 
service or within one year of  discharge.  The veteran has 
not contended that he received treatment prior to May 1972.  
On review of the record, the Board concludes  that the post 
service diagnosis of schizophrenia is not related to service.  
The July 2004 VA examiner acknowledged that the veteran had 
suffered from schizophrenia for many years.  He concluded 
that the veteran's schizophrenia was not caused by or a 
result of PTSD.  

As noted above, service connection is granted for a 
disability resulting from in-service disease or injury.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for schizophrenia is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


